Citation Nr: 1223335	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected pes planus (flat feet), rated as 10 percent disabling prior to August 13, 2008 and rated as 30 percent disabling thereafter.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to January 1962 and from April 1962 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for bilateral flat feet and assigned a 10 percent rating, effective from November 17, 2005.  That rating decision also assigned an increased (compensable) rating for service-connected psoriasis to 30 percent, and assigned an increased (compensable) rating for the service-connected low back pain to 10 percent, both effective from November 17, 2005.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in July 2006.  The NOD specifically indicated disagreement with the evaluations assigned for the service-connected low back pain, psoriasis, and for the grant of service connection for bilateral flat feet.  

Before the RO issued a Statement of the Case, additional rating decisions were issued in February 2007 and June 2007.  The February 2007 rating decision granted an additional increase to 60 percent for the service-connected psoriasis, effective from November 17, 2005.  As this grant represented the maximum benefit allowed under the appropriate diagnostic code, the issue was satisfied in full, and is longer in appellate status.  The June 2007 rating decision granted an additional increase to 20 percent for the service-connected low back pain.  As this award did not represent a complete grant of benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Although the Veteran's NOD disagreed with all three issues (psoriasis, low back, and flat feet), the RO ignored the Veteran's appeal as to the issue of a higher initial rating for the service-connected bilateral flat feet.  As such, the RO's June 2007 Statement of the Case (SOC) only addressed the issue of entitlement to an increased rating for the service-connected low back pain (the psoriasis issue was satisfied in full by the action taken in the February 2007 rating decision).  Nonetheless, the Veteran continued to express dissatisfaction with the February 2006 rating decision as it pertained to the initial rating assigned for the service-connected bilateral flat feet when he submitted his VA Form 9, substantive appeal to the Board, which was received at the RO in August 2007.  In addition to the low back disability, the Veteran specifically stated, "I am appealing service connection for bilateral flat feet."  The Veteran went on to state that this issue was not covered by the SOC and asserted that the VA examination which noted no callosities was inaccurate as the examiner did not look under the Veteran's feet.  The Veteran also noted pain and specifically requested a higher rating.  The Veteran's intent to appeal the initial rating assigned for the service-connected bilateral flat feet was clear, yet the RO inexplicably ignored this request.  

Finally, in September 2008, the Veteran again requested an increased rating for the service-connected bilateral flat feet.  That claim was adjudicated by way of a December 2008 rating decision which granted an increased rating to 30 percent, effective from August 13, 2008.  The Veteran's NOD with that determination was received at the RO in June 2009.  The RO issued an SOC in September 2009 and the Veteran submitted a VA Form 9, substantive appeal that was received at the RO in November 2009.  This sequence of events shows that the RO considered the September 2008 claim for increase as a new claim, and therefore considered the February 2006 rating decision final with respect to the bilateral flat foot rating.  Notwithstanding this recent procedural process, it is clear, however, that the February 2006 rating decision is not final with respect to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected bilateral flat feet prior to August 13, 2008, because the RO ignored the Veteran's timely request to appeal that issue.  In light of the foregoing, the entire period since the effective date of service connection is for consideration in this appeal.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  The Appeals Management Center reviewed the VA records both in the claims folder and on Virtual VA which date to February 28, 2012.  See supplemental statement of the case dated in March 2012.  Although VA treatment records, dating to March 22, 2012, were thereafter added to Virtual VA, those records are not relevant to the issue on appeal, accordingly, it is not necessary to obtain a waiver of agency of original jurisdiction review pursuant to 38 C.F.R. § 20.1304.    

A TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, TDIU was adjudicated by the RO in an October 2010 rating decision.  The Veteran has not appealed that determination.  However, he did thereafter report during his VA examination in March 2011 that his ability to walk, stand and ambulate was limited by his pes planus.  The examiner noted that he was a package handler but was no longer walking.  Resolving all doubt in the Veteran's favor, the issue of TDIU has again been raised by the record.  


FINDINGS OF FACT

1.  Since the effective date of service connection and prior to November 15, 2008, the medical and lay evidence of record, which is found credible, reveals that the service-connected bilateral pes planus more nearly approximates that of a severe degree, with objective evidence of marked deformity, accentuated pain on manipulation and use, and characteristic callosities.  

2.  As of November 15, 2008, but no earlier, it is factually ascertainable that the Veteran's service-connected bilateral pes planus more nearly approximates that of a pronounced degree, with reports of constant severe pain, extreme tenderness of the plantar surfaces of the feet, severe spasm of the tendo Achilles on manipulation, none of which is improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent have been more nearly approximated for the service-connected bilateral pes planus since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011). 

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of the maximum 50 percent schedular rating for the service-connected bilateral pes planus have been more nearly approximated since November 15, 2008; it is not factually ascertainable that the criteria are met for the assignment of a 50 percent rating for the bilateral pes planus prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

With regard to the increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The most recent examination in May 2011 (scheduled pursuant to the April 2011 Board's remand directive) was adequate as it was based on a review of the medical history, a physical examination, and as the disability was described in sufficient detail such that the Board can render an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In addition, the RO also complied with the Board's other April 2011 remand directives by obtaining outstanding VA treatment records and requesting that the Veteran submit authorization to obtain private treatment records that he wanted VA to obtain.  In response, the Veteran submitted a copy of a May 2011 private medical report from Dr. H.  This report was added to the file and considered by the RO in its March 2012 SSOC before the case was returned to the Board.  The RO complied with the Board's April 2011 remand directives and no additional development is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
All known and available records relevant to the issue on appeal has been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 


II.  Increased Rating

The Veteran seeks a higher rating for the service-connected bilateral pes planus, rated as 10 percent disabling prior to August 13, 2008 and rated as 30 percent disabling thereafter.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases such as this, where the veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 . 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran's bilateral pes planus is currently rated as 10 percent disabling prior to August 13, 2008 and 30 percent disabling on and after that date, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5276.  A 0 percent rating under this diagnostic Code contemplates mild symptoms, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Under Diagnostic Code 5276, a higher evaluation of 30 percent is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  (A 20 percent rating is assigned for severe unilateral pes planus).  A 50 percent, maximum evaluation, is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  (A 30 percent rating is assigned for pronounced unilateral pes planus).  Id. 

The Veteran has consistently maintained that his bilateral flat feet are more disabling than have been rated since the effective date of service connection.  

At a VA examination conducted in January 2006, the Veteran reported that he walked with a cane and used a brace.  It was unclear whether he walked with a cane due to his back or due to his feet, or both.  With regard to his bilateral feet, the Veteran reported ongoing pain in the feet and problems with prolonged standing.  The Veteran did not wear arch supports.  Pain was described as 6 out of 10 and the Veteran reported that he had flare-ups on a daily basis any time he walks greater than about 100 yards or has prolonged standing longer than 30 minutes.  During a flare, the Veteran is reportedly unable to ambulate; he must stop for approximately 30 minutes before the pain resolves and he can continue.  Limitation of motion of the ankle is noted, with bilateral dorsiflexion limited to 15 degrees and plantar flexion limited to 25 degrees.  The examiner indicated that there was no pain throughout the arc of motion of either foot.  The range of motion or function was not limited to pain, fatigue, weakness or lack of endurance following repetitive use or during flare-ups bilaterally.  There was no objective evidence of painful motion, no edema, instability, weakness or tenderness noted on either foot.  The examiner indicated, however, that the Veteran had a significant antalgic gait of both feet while standing and walking.  The examiner did not notice any callosities, breakdown or abnormal shoe wear that would indicate abnormal weight bearing.  There were no overlying skin or vascular changes.  The Veteran had palpable pulses in his bilateral feet.  His posture was not changed with standing, squatting, stooping, supination or pronation.  He was, however, not able to rise on his toes and heels secondary to pain.  

On the right, the examiner noted 7 degrees of valgus alignment of his Achilles tendon relative to the long axis of the tibia both weight bearing and non-weight bearing.  The Achilles tendon alignment could be corrected by manipulation.  There was pain with correction on the manipulation.  There was no forefoot or midfoot malalignment.  The Veteran had 30 degrees hallux valgus on the left foot with evidence in respect to the first metatarsal phalangeal joint.  On the left, the examiner noted 5 degrees of valgus alignment of the Achilles tendon relative to the long axis of the tibia.  As with the right side, this malalignment could be corrected by manipulation.  There was pain with manipulation.  There was no evidence of midfoot or forefoot malalignment.  The Veteran had about 25 degrees of hallux valgus angle of the first metatarsal phalangeal joint.  There was no evidence of dorsiflexion noted, no evidence of skin breakdown noted.  

The diagnosis was painful bilateral flat feet.  The examiner reiterated that the Veteran did not have pain on range of motion testing of the bilateral feet.

In an August 2007 statement, the Veteran disagreed with the January 2006 examiner's statement regarding the absence of callosities and noted that the examiner did not look under his feet.  The Veteran specifically reported that his VA podiatrist documented that he had calluses.

In this regard, VA records from September 2007 indicates that the Veteran has calluses and a corn on his feet.  VA records also show that in May 2008, the Veteran received podiatry treatment to have his nails trimmed and feet inspected for possible problems arising from diabetes.  The Veteran complained of arch pain in both feet after prolonged walking and standing.  The examiner noted a callus present beneath the right third and left second, and fifth metatarsophalangeal joint.  The examiner also noted that the third and fourth webspaces were slightly macerated, bilaterally.  There was no sign of impending ulceration on either foot.  The report noted that the Veteran's bilateral pes planus was moderate to severe.  The Veteran's calluses were debrided with an electric grinder and the Veteran received a prescription for orthotics.  

A July 2008 VA outpatient notes that the Veteran received his orthotics in July 2008.  

At a November 2008 VA examination, the Veteran reported that neither heel pads nor his orthotics give him any type of relief from the pain caused by the pes planus.  The Veteran reported that his bilateral pes planus had been worsening over time, and that it was currently causing constant pain described as a 10 out of 10.  The Veteran's cane did not offer any relief from the pain either.  He reported foot pain at all times when standing and walking and with any kind of pressure on his feet.  The examiner noted that Veteran's activities of daily living were affected because he could not cook for himself, could not clean up his house, and could not take care of himself.  The Veteran also reported that it affected his job, although he did not offer specifics as to how his job was affected.  

Examination of the bilateral lower extremities revealed that the Veteran had marked callosity on metatarsal head 2, 3, 4 on the right and on the left.  Examination of the right foot revealed palpable pulses.  Dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, without pain of the ankle with range of motion.  The Veteran had decreased subtalar range of motion  and pain with inversion and eversion through his talonavicular joint.  The Veteran had tenderness over his talonavicular joint.  He had callosity under his heel pad.  He had heel pad atrophy.  He had signs of plantar fasciitis with tenderness at the origin of the plantar fascia.  He had callosities on the right second, third, and fourth metatarsal heads, as well as on the lateral border of his fifth metatarsal head.  He had oscalsis angle on the right and had 3 degrees that did correct to neutral with standing.  

Examination of the left foot revealed dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, without pain of the ankle with range of motion.  He had oscalsis angle to neutral which corrected to neutral with standing on his toes which was very difficult for him to do.  Callosity on the right calcaneus as well as tenderness at the origin of the plantar fascia was noted.  In addition, callosities were observed on the metatarsal heads 2 though 4 on the left as well as the lateral border of the fifth metatarsal head.  

According to the examiner, the Veteran had obvious flat foot deformities on both feet.  He had tenderness with inversion, eversion across the joint.  Additionally signs of abnormal weight bearing was observed, as evidenced by the callosities.  Finally, the examiner also observed some instability of the callosities as well.

X-rays of both feet revealed pes planus and degenerative joint disease at the talonavicular joint.  The assessment was severe flat feet deformity, bilaterally, and degenerative joint disease.  The examiner indicated that the Veteran did have pain with range of motion of the feet.  

The Veteran's feet were examined again by VA in May 2011.  At that examination, the Veteran's complaints were similar to those recorded on the 2008 examination report.  The Veteran continued to report constant severe pain in both feet.  The Veteran also reported that he had tried multiple inserts in the past, none of which have helped.  

On examination of both feet, skin was intact.  He was diffusely tender to palpation along the plantar aspect of each foot.  Upon standing, he had arch collapse with a midfoot break.  He had abducted forefoot and spasm of the Achilles tendon, bilaterally, which was in increased valgus when compared to normal.  He had evidence of medial column weightbearing, bilaterally.  Painful motion of the feet was observed, bilaterally.  Range of motion was 15 degrees of inversion, bilaterally, and 5 degrees of eversion, bilaterally, with pain.  After repetitive range of motion, neither his pain nor range of motion was changed.  Once again, the impression was severe pes planus, bilaterally.  

The Veteran submitted a private treatment report from his podiatrist, Dr. H dated in May 2011.  The report is essentially consistent with the findings on the May 2011 VA examination report.  For example, Dr. H notes that the foot range of motion is painful, and that the Veteran had pain in the Achilles tendon bilaterally.  Dr. H noted that the Veteran could not stand on his toes because of pain.  

In sum, the evidence of record over the course of this appeal shows that the Veteran's bilateral pes planus has been at least moderate to severe since the effective date of service connection.  This level of severity is shown to have been more or less constant since the effective date of service connection until it is factually ascertainable, by way of the November 15, 2008 examination report, that a clear increase in disability is shown.  At that examination the Veteran described his pes planus as having worsened to the point that the symptoms more nearly approximated the criteria consistent with pronounced pes planus.  For example, prior to the November 15, 2008 examination, the Veteran described his pes planus as producing pain at a level of 6 out of 10 with occasional flares, particularly with prolonged standing or walking.  Although callosities were not identified by the examiner in January 2006, the Veteran indicated that he indeed had calluses at that time, and the examiner did not see them because he did not actually look under his feet.  Moreover, the Veteran's reports of calluses are corroborated by objective findings as early as 2007 in VA treatment records.  Moreover, the May 2008 VA outpatient treatment record summarized above assessed the Veteran's pes planus as moderate to severe.  Thus, it is clear that the Veteran's bilateral pes planus was more than moderate in degree prior to the November 15, 2008 examination report, but it was clearly not pronounced during that time period.  However, given the Veteran's credible reports since early 2006, the May 2008 assessment, as well as the characteristic callosities noted in 2007, the totality of the evidence tends to support an overall severe disability picture during this time period.  As such, the Board resolves all doubt in the Veteran's favor and finds that an initial 30 percent rating, but no higher, is warranted for the bilateral pes planus prior to November 15, 2008.  

The findings at the November 15, 2008 examination and the May 2011 examination are clearly distinguishable from the evidence prior to that date.  The evidence on and after November 15, 2008 establishes that the Veteran's bilateral pes planus had worsened in severity.  Those examinations described the Veteran's pes planus as severe and noted pain in the Achilles, as well as numerous callosities, and, importantly, constant pain in both feet on a scale of 10 out of 10.  Beginning with the November 15, 2008 VA examination, the Veteran reported constant pain with any type of standing or pressure on the feet.  The examiners noted extreme tenderness and severe spasm of the tendo Achilles on manipulation.  Furthermore, evidence after November 15, 2008 indicates that the Veteran had obtained orthotics and other foot correction devices and they had not provided any relief whatsoever.  These findings were not shown prior to November 15, 2008.  These findings more nearly approximate the criteria for the assignment of a 50 percent rating for bilateral pes planus.  

In light of the foregoing, all doubt is resolved in the Veteran's favor and the criteria for the assignment of a 50 percent rating for the service-connected bilateral pes planus is warranted from November 15, 2008.  

With regard to additional pain on motion and fatigue, weakness after repetitive use, these factors have been considered with respect to the assigned ratings.  The Veteran reports pain with prolonged standing and walking and this is compensated by the assigned ratings.  There is no indication on any examination that there is additional pain, weakness, fatigue or additional limitation of motion after repetitive use that would form a basis to assign ratings higher than those assigned here.  In other words, the Veteran's functional limitation due to pain is considered in the ratings currently assigned.  

In addition, the Veteran has been diagnosed with arthritis of the feet, in addition to the pes planus.  Importantly, however, a separate disability rating for arthritis is not warranted here because the Veteran's foot pain, whether it is due to the arthritis, or to the pes planus, is adequately compensated by the assignment of the ratings pursuant to Diagnostic Code 5276.  Because the consideration of pain to include on use of the feet is part of the criteria under the diagnostic codes pertaining to arthritis as well as the diagnostic code pertaining to pes planus, it would be pyramiding (compensating the Veteran twice for the same pain) to assign a separate rating for the foot arthritis.  In essence, the 30 percent and 50 percent ratings assigned pursuant to Diagnostic Code 5276 subsume the rating for degenerative joint disease of the talonavicular joints.  Importantly, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  There are no separate and distinct manifestations that could be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Pain and on manipulation of the feet and limitation of motion of the feet are manifestations in evaluating pes planus.  Pain and limitation of motion of the feet are also manifestations of the arthritis.  

Pain on use is considered a major factor in evaluating the pes planus disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, the Veteran's pain on use is considered in the 30 percent and 50 percent ratings now assigned for the Veteran's bilateral pes planus.  On objective examination, the Veteran's symptomatology associated with the pes planus was not distinguished from any symptoms associated with the arthritis.  For this reason, the Veteran's pain on use of the feet due to pes planus cannot be distinguished from the Veteran's arthritic pain and/or limited motion.  The Veteran's complaints of pain on use are certainly credible; however, the Veteran's arthritic pain must be considered part of the Veteran's pes planus disability which is separately evaluated under Diagnostic Code 5276.  As such, because the same symptoms, pain and limited motion of the feet cannot be compensated under two different diagnostic codes, arthritic pain and limited motion, if any, does not warrant a compensable evaluation under Diagnostic Code 5010-5003.  38 C.F.R. § 4.14.

Finally, it is noted that the Veteran's reports of symptoms and the severity thereof, which are found to be competent, credible and probative, have been considered in assigning the staged ratings.  His reported symptoms, which include the presence of calluses, the level of pain, and limitations experienced, support the currently assigned ratings.  However, the evidence as a whole does not show that a rating in excess of 30 percent is warranted prior to November 15, 2008. 
 
III.  Extra-Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected bilateral pes planus, specifically daily pain on manipulation, standing and walking, callosities, extreme tenderness of the plantar surfaces of the feet, and severe spasm of the tendo Achilles on manipulation, is contemplated by the rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the feet to the rating schedule, the degree of disability of each throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the feet, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent rating is granted for the service-connected bilateral pes planus, subject to the laws and regulations governing the payment of monetary benefits.

A 50 percent rating is granted for the service-connected bilateral pes planus, effective from November 15, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At a VA examination in March 2011, the Veteran essentially asserted that he was unable to work due to service-connected pes planus.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.  

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection has been established for psoriasis, currently rated as 60 percent disabling; recurrent low back pain, currently rated as 40 percent disabling; and, bilateral pes planus, currently rated as 50 percent disabling (pursuant to this decision).  The combined disability rating for the Veteran's service-connected disabilities exceeds 70 percent.  

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form, so that he can provide information pertaining to his earnings, education, work experience, and training.

2.  Thereafter, schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disabilities, including, but not limited to his bilateral pes planus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report. 

The VA examiner is requested to indicate the impact of the service-connected pes planus, psoriasis and back disability on the Veteran's ability to obtain and retain employment, alone, and in combination, but without regard to non-service-connected disabilities.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected disabilities, either alone, or in combination, taking into consideration his previous work experience but not his age or his nonservice-connected disabilities. The VA examiner should provide a complete rationale for all conclusions reached.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


